Exhibit 10.2


RESIGNATION FROM
THE BOARD OF DIRECTORS
AND ALL OFFICER POSITIONS
OF
PERKINS OIL & GAS INC.


The following is a true copy of the resolution duly adopted by the Board of
Directors of the Corporation at a special meeting, notice to this meeting having
been waived, held on the 3rd day of February, 2017


WHEREAS the undersigned was appointed as Director of the Corporation and has
served in said capacity to date, he has determined at this time to formally
RESIGN and renounce all further corporate designation or affiliation with
PERKINS OIL & GAS INC. and hereby formally RESIGNS, and severs any and all
official ties, duties, obligations or liabilities regarding PERKINS OIL & GAS
INC., and does hereby, by affixing, her signature hereto, officially as her last
corporate act, DOES HEREBY RESIGN. This Resignation is not the result of any
dispute with management. In addition, the undersigned hereby formally RESIGNS
from his positions as CEO, CFO, President, Treasurer and Secretary of the
Corporation.


The Board shall choose a new Director at a time and place of its choosing.


DATED:  February 3rd, 2017




/s/ Betty Myers                                                               
Betty Myers
 